Exhibit 10.1

 

AMENDED AND RESTATED

RETAIL OPPORTUNITY INVESTMENTS CORP.
2009 EQUITY INCENTIVE PLAN

1.            PURPOSE. The Plan is intended to provide incentives to directors,
officers, advisors, consultants, key employees, and others expected to provide
significant services to the Company, its Subsidiaries, and its affiliates, to
encourage a proprietary interest in the Company, to encourage such key personnel
to remain in the service of the Company and the other Participating Companies,
to attract new personnel with outstanding qualifications, and to afford
additional incentives to others to increase their efforts in providing
significant services to the Company and the other Participating Companies. In
furtherance thereof, the Plan permits awards of equity-based incentives to key
personnel, employees, officers and directors of, and certain other providers of
services to, the Company or any other Participating Company.

2.            DEFINITIONS. As used in this Plan, the following definitions
apply:

“Act” shall mean the Securities Act of 1933, as amended.

“Award Agreement” shall mean a written agreement evidencing a Grant pursuant to
the Plan.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean, unless otherwise provided in the Grantee’s Award Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect,
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company, the Subsidiaries, or any of
their respective affiliates, (iii) the commission of a felony or a crime of
moral turpitude, or any crime involving the Company, the Subsidiaries, or any of
their respective affiliates, (iv) fraud, misappropriation, embezzlement or
material or repeated insubordination, (v) a material breach of the Grantee’s
employment agreement (if any) with the Company, the Subsidiaries, or any of
their respective affiliates (other than a termination of employment by the
Grantee), or (vi) any illegal act detrimental to the Company, the Subsidiaries,
or any of their respective affiliates, all as determined by the Committee.

“Change of Control” means, unless otherwise provided in an Award Agreement, the
happening of any of the following:

(i)        any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and, with
respect to any particular Participant, the Participant and any “group” (as such
term is used in Section 13(d)(3) of the Exchange Act) of which the Participant
is a member), is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding Shares (in
either such case other than as a result of an acquisition of securities directly
from the Company); or

(ii)        the consummation of any consolidation or merger of the Company where
the shareholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate 50% or more of the combined
voting power of the securities of the corporation issuing cash or securities in
the consolidation or merger (or of its ultimate parent corporation, if any); or

(iii)        there shall occur (A) any sale, lease, exchange or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by “persons” (as defined
above) in substantially the same proportion as their ownership of the Company
immediately prior to such sale or (B) the approval by shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company; or



 

 

(iv)        the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any Director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the members of the Board then still in office who were members of
the Board at the beginning of such 24-calendar-month period, shall be deemed to
be an Incumbent Director.

Unless otherwise provided by the Committee in an Award Agreement or otherwise,
in the event that the timing of payments in respect of any Grant (that would
otherwise be considered “deferred compensation” subject to Section 409A of the
Code) would be accelerated upon the occurrence of a Change of Control, no such
acceleration shall be permitted unless the event giving rise to the Change of
Control satisfies the definition of a change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation pursuant to Section 409A of the Code.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Company as appointed by
the Board in accordance with Section 4 of the Plan; provided, however, that the
Committee shall at all times consist solely of persons who, at the time of their
appointment, each qualified as a “Non-Employee Director” under Rule
16b-3(b)(3)(i) promulgated under the Exchange Act and, to the extent that relief
from the limitation of Section 162(m) of the Code is sought, as an “Outside
Director” under Section 1.162-27(e)(3)(i) of the Treasury Regulations.

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

“Company” shall mean Retail Opportunities Investment Corp., a Delaware
corporation.

“DER” shall mean a right awarded under Section 11 of the Plan to receive (or
have credited) the equivalent value (in cash or Shares) of dividends paid on
Common Stock.

“Disability” shall mean, unless otherwise provided by the Committee in the
Grantee’s Award Agreement, the occurrence of an event which would entitle the
Grantee to the payment of disability income under an approved long-term
disability income plan or a long-term disability as determined by the Committee
in its absolute discretion pursuant to any other standard as may be adopted by
the Committee. Notwithstanding the foregoing, no circumstances or condition
shall constitute a Disability to the extent that, if it were, a 20% tax would be
imposed under Section 409A of the Code; provided that, in such a case, the event
or condition shall continue to constitute a Disability to the maximum extent
possible (e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.

“Eligible Persons” shall mean officers, directors, advisors, personnel and
employees of the Participating Companies and other persons expected to provide
significant services (of a type expressly approved by the Committee as covered
services for these purposes) to one or more of the Participating Companies.
Notwithstanding the preceding sentence, for a Grant with respect to Shares,
“Eligible Persons” shall be limited to persons who may be offered securities on
Form S-8. For purposes of the Plan, a consultant, advisor, vendor, customer or
other provider of significant services to the Company or any other Participating
Company shall be deemed to be an Eligible Person, but will be eligible to
receive Grants (but in no event Incentive Stock Options), only after a finding
by the Committee in its discretion that the value of the services rendered or to
be rendered to the Participating Company is at least equal to the value of the
Grants being awarded.

“Employee” shall mean an individual, including an officer of a Participating
Company, who is employed (within the meaning of Code Section 3401 and the
regulations thereunder) by the Participating Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exercise Price” shall mean the price per Share of Common Stock, determined by
the Board or the Committee, at which an Option may be exercised.

“Fair Market Value” shall mean the value of one share of Common Stock,
determined as follows:



 

 

(i)       If the Shares are then listed on a national stock exchange, the
closing sales price per Share on the exchange for the last preceding date on
which there was a sale of Shares on such exchange, as determined by the
Committee.

(ii)       If the Shares are not then listed on a national stock exchange but
are then traded on an over-the-counter market or are quoted in an inter-dealer
quotation system on a last sale basis, the average of the closing bid and asked
prices for the Shares in such over-the-counter market or an inter-dealer
quotation system for the last preceding date on which there was a sale of such
Shares in such market, as determined by the Committee.

(iii)       If neither (i) nor (ii) applies, such value as the Committee in its
discretion may in good faith determine. Notwithstanding the foregoing, where the
Shares are listed or traded, the Committee may make discretionary determinations
in good faith where the Shares have not been traded for 10 trading days.

Notwithstanding the foregoing, with respect to any “stock right” within the
meaning of Section 409A of the Code, Fair Market Value shall not be less than
the “fair market value” of the shares of Common Stock determined in accordance
with the final regulations promulgated under Section 409A of the Code.

“Full Value Award” shall mean any Grant (other than an Option or any other Grant
for which the Grantee pays an exercise price equal to the intrinsic value of the
Grant (whether directly or by foregoing a right to receive a payment from the
Company)), including any Restricted Stock, Phantom Share, DER, or Long Term
Incentive Unit (other than a Long Term Incentive Unit that is intended to be an
“appreciation-only” Long Term Incentive Unit, as described in Section 12), in
each case, to the extent settled in Shares without payment of the grant-date
intrinsic value by the Grantee.

“Fungible Unit” shall mean the measuring unit used to determine the number of
Shares by which the Share Limit will be debited or credited in connection with
the grants and forfeitures of different types of Grants under the Plan.

“Fungible Unit Limit” shall have the meaning provided in Section 6(a) hereof.

“Grant” shall mean the issuance of an Incentive Stock Option, Non-qualified
Stock Option, Restricted Stock, Phantom Share, DER, or other equity-based grant,
as contemplated herein or any combination thereof as applicable to an Eligible
Person. The Committee will determine the eligibility of personnel, employees,
officers, directors and others expected to provide significant services to the
Participating Companies based on, among other factors, the position and
responsibilities of such individuals, the nature and value to the Participating
Company of such individuals’ accomplishments and potential contribution to the
success of the Participating Company whether directly or through its
subsidiaries.

“Grantee” shall mean an Eligible Person to whom Options, Restricted Stock,
Phantom Shares, DERs, or other equity-based awards are granted hereunder.

“Incentive Stock Option” shall mean an Option of the type described in Section
422(b) of the Code issued to an Employee of (i) the Company, or (ii) a
“subsidiary corporation” or a “parent corporation” as defined in Section 424(f)
of the Code.

“Long Term Incentive Unit” shall mean a grant made under Section 12 of the Plan
of an interest in a Subsidiary or an operating partnership that is affiliated
with the Company, and which may be intended to be treated as a “profits
interest” within the meaning of Revenue Procedure 93-27, 1993-2 C.B. 343 and
Revenue Procedure 2001-43, 2001-2 C.B. 191, which may include an “appreciation
only” interest in an operating partnership, as described in Section 12.

“Non-Employee Director” means a member of the Board who is not an Employee.

“Non-qualified Stock Option” shall mean an Option not described in Section
422(b) of the Code.

“Option” shall mean any option, whether an Incentive Stock Option or a
Non-qualified Stock Option, to purchase, at a price and for the term fixed by
the Committee in accordance with the Plan, and subject to such other limitations
and restrictions in the Plan and the applicable Award Agreement, a number of
Shares determined by the Committee.

“Optionee” shall mean any Eligible Person to whom an Option is granted, or the
Successors of the Optionee, as the context so requires.



 

 

“Participating Companies” shall mean the Company, the Subsidiaries, and any of
their respective affiliates.

“Performance Goals” has the meaning set forth in Section 13.

“Phantom Share” shall mean a right, pursuant to the Plan, of the Grantee to
payment of the Phantom Share Value.

“Phantom Share Value”, per Phantom Share, shall mean the Fair Market Value of a
Share or, if so provided by the Committee, such Fair Market Value to the extent
in excess of a base value established by the Committee at the time of grant.

“Plan” shall mean the Company’s Amended and Restated 2009 Equity Incentive Plan,
as set forth herein, and as the same may from time to time be amended.

“Purchase Price” shall mean the Exercise Price times the number of Shares with
respect to which an Option is exercised.

“Qualifying Director” means a person who is with respect to actions intended to
obtain an exemption from Section 16(b) of the Exchange Act pursuant to Rule
16b-3 under the Exchange Act, a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act.

“Restricted Stock” shall mean an award of Shares that are subject to
restrictions hereunder.

“Retirement” shall mean, unless otherwise provided by the Committee in the
Grantee’s Award Agreement, the Termination of Service (other than for Cause) of
a Grantee:

(i)        on or after the Grantee’s attainment of age 65;

(ii)       on or after the Grantee’s attainment of age 55 with five consecutive
years of service with the Participating Companies; or

(iii)      as determined by the Committee in its absolute discretion pursuant to
such other standard as may be adopted by the Committee.

“Securities Act” means the Securities Act of 1933.

“Share Limit” shall have the meaning provided in Section 6(a) hereof.

“Shares” shall mean shares of Common Stock of the Company, adjusted in
accordance with Section 15 of the Plan (if applicable).

“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity at least 50% of the economic interest in the equity of which is
owned, directly or indirectly, by the Company or by another subsidiary.

“Successors of the Optionee” shall mean the legal representative of the estate
of a deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.

“Termination of Service” shall mean the time when the employee-employer
relationship or directorship, or other service relationship (sufficient to
constitute service as an Eligible Person), between the Grantee and the
Participating Companies is terminated for any reason, with or without Cause,
including, but not limited to, any termination by resignation, discharge, death
or Retirement; provided, however, Termination of Service shall not include a
termination where there is a simultaneous continuation of service of the Grantee
(sufficient to constitute service as an Eligible Person) with a Participating
Company. The Committee, in its absolute discretion, shall determine the effects
of all matters and questions relating to Termination of Service, including, but
not limited to, the question of whether any Termination of Service was for Cause
and all questions of whether particular leaves of absence constitute
Terminations of Service. For this purpose, the service relationship shall be
treated as continuing intact while the Grantee is on military leave, sick leave
or other bona fide leave of absence (to be determined in the discretion of the
Committee).



 

 

3.             EFFECTIVE DATE. The original effective date of the Plan was the
date of closing of the transactions contemplated by the Framework Agreement,
dated as of August 7, 2009, by and between NRDC Acquisition and NRDC Capital
Management, LLC. The Plan is amended and restated effective April 25, 2018 (the
“Restatement Date”). Grants made under the Plan before the Restatement Date will
be subject to the terms of the Plan and the limits thereunder as in effect
before the Restatement Date, and Grants made under the Plan on and after the
Restatement Date will be subject to the terms of the Plan and the limits
hereunder as reflected in this restated Plan document. The Plan shall terminate
on, and no Grant shall be made hereunder on or after, the 10-year anniversary of
the Restatement Date; provided, however, that the Board may at any time prior to
that date terminate the Plan.

4.             ADMINISTRATION.

(a)              Membership on Committee. The Plan shall be administered by the
Committee appointed by the Board. If no Committee is designated by the Board to
act for those purposes, the full Board shall have the rights and
responsibilities of the Committee hereunder and under the Award Agreements.

(b)             Committee Meetings. The acts of a majority of the members
present at any meeting of the Committee at which a quorum is present, or acts
approved in writing by a majority of the entire Committee, shall be the acts of
the Committee for purposes of the Plan. If and to the extent applicable, no
member of the Committee may act as to matters under the Plan specifically
relating to such member.

(c)              Grant of Awards.

(i)               The Committee shall from time to time at its discretion select
the Eligible Persons who are to be issued Grants and determine the number and
type of Grants to be issued under any Award Agreement to an Eligible Person. In
particular, the Committee shall (A) determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Grants awarded hereunder
(including, but not limited to the performance goals and periods applicable to
the award of Grants); (B) determine the time or times when and the manner and
condition in which each Option shall be exercisable and the duration of the
exercise period; (C) determine or impose other conditions to the Grant or
exercise of Options under the Plan as it may deem appropriate; (D) determine
whether, to what extent, and under what circumstances Grants may be settled in,
or exercised for, cash, Shares, other securities, other Grants or other
property, or canceled, forfeited, or suspended and the method or methods by
which Grants may be settled, exercised, canceled, forfeited, or suspended; (E)
determine whether, to what extent, and under what circumstances the delivery of
cash, Shares, other securities, other Grants or other property and other amounts
payable with respect to a Grant shall be deferred either automatically or at the
election of the Grantee or of the Committee; (F) interpret, administer,
reconcile any inconsistency in, correct any defect in and/or supply any omission
in the Plan and any instrument or agreement relating to, or Grants awarded
under, the Plan; (G) establish, amend, suspend, or waive any rules and
regulations and appoint such agents as the Committee shall deem appropriate for
the proper administration of the Plan; (H) adopt sub-plans; and (I) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. The Committee may establish
such rules, regulations and procedures for the administration of the Plan as it
deems appropriate, determine the extent, if any, to which Options, Phantom
Shares, Shares (whether or not Shares of Restricted Stock), DERs, or other
equity-based awards, shall be forfeited (whether or not such forfeiture is
expressly contemplated hereunder), and take any other actions and make any other
determinations or decisions that it deems necessary or appropriate in connection
with the Plan or the administration or interpretation thereof. The Committee
shall also cause each Option to be designated as an Incentive Stock Option or a
Non-qualified Stock Option, except that no Incentive Stock Options may be
granted to an Eligible Person who is not an Employee of the Company or a
“subsidiary corporation” or a “parent corporation” as defined in Section 424(f)
of the Code. The Grantee shall take whatever additional actions and execute
whatever additional documents the Committee may in its reasonable judgment deem
necessary or advisable in order to carry or effect one or more of the
obligations or restrictions imposed on the Grantee pursuant to the express
provisions of the Plan and the Award Agreement. DERs will be exercisable
separately or together with other Grants (subject to the provisions of Section
11), and paid in cash or other consideration at such times and in accordance
with such rules, as the Committee shall determine in its discretion. Unless
expressly provided hereunder, the Committee, with respect to any Grant, may
exercise its discretion hereunder at the time of the award or thereafter. The
Committee shall have the right and responsibility to interpret the Plan and the
interpretation and construction by the Committee of any provision of the Plan or
of any Grant thereunder, including, without limitation, in the event of a
dispute, shall be final and binding on all Grantees and other persons to the
maximum extent permitted by law. Without limiting the generality of Section 24,
no member of the Committee shall be liable for any action or determination made
in good faith with respect to the Plan or any Grant hereunder.



 

 

(ii)             Notwithstanding clause (i) of this Section 4(c), any award
under the Plan to an Eligible Person who is a member of the Committee shall be
made by the full Board, but for these purposes the directors of the Corporation
who are on the Committee shall be required to be recused in respect of such
awards and shall not be permitted to vote.

(iii)           Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of any of the Company or its Subsidiaries, the authority to act on
behalf of the Committee with respect to any matter, right, obligation, or
election which is the responsibility of, or which is allocated to, the Committee
herein, and which may be so delegated as a matter of law, except for awards of
Grants to Non-Employee Directors. Notwithstanding the foregoing in this Section
4(c), it is intended that any action under the Plan intended to qualify for the
exemptions provided by Rule 16b-3 promulgated under the Exchange Act related to
persons who are subject to Section 16 of the Exchange Act, will be taken only by
the Board or by a committee or subcommittee of two (2) or more Qualifying
Directors. However, the fact that any member of such committee or subcommittee
shall fail to qualify as a Qualifying Director shall not invalidate any action
that is otherwise valid under the Plan.

(iv)            Notwithstanding anything to the contrary contained in the Plan,
the Board may, in its sole discretion, at any time and from time to time, make
Grants and administer the Plan with respect to such Grants. Any such actions by
the Board shall be subject to the applicable rules of the securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted. In
any such case, the Board shall have all the authority granted to the Committee
under the Plan.

(d)             Awards.

(i)               Agreements. Grants to Eligible Persons shall be evidenced by
written Award Agreements in such form as the Committee shall from time to time
determine (which Award Agreements need not be in the same form as any other
Award Agreement evidencing Grants under the Plan and need not contain terms and
conditions identical to those applicable to any other Grant under the Plan or to
those applicable to any other Eligible Persons). Such Award Agreements shall
comply with and be subject to the terms and conditions set forth below.

(ii)             Number of Shares. Each Grant issued to an Eligible Person shall
state the number of Shares to which it pertains or which otherwise underlie the
Grant and shall provide for the adjustment thereof in accordance with the
provisions of Section 15 hereof.

(iii)           Grants. Subject to the terms and conditions of the Plan and
consistent with the Company’s intention for the Committee to exercise the
greatest permissible flexibility under Rule 16b-3 under the Exchange Act in
awarding Grants, the Committee shall have the power:

(1)             to determine from time to time the Grants to be issued to
Eligible Persons under the Plan and to prescribe the terms and provisions (which
need not be identical) of Grants issued under the Plan to such persons;

(2)             to construe and interpret the Plan and the Grants thereunder and
to establish, amend and revoke the rules, regulations and procedures established
for the administration of the Plan. In this connection, the Committee may
correct any defect or supply any omission, or reconcile any inconsistency in the
Plan, in any Award Agreement, or in any related agreements, in the manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective. All decisions and determinations by the Committee in the exercise of
this power shall be final and binding upon the Participating Companies and the
Grantees;

(3)             to amend any outstanding Grant, subject to Section 17, and to
accelerate or extend the vesting or exercisability of any Grant (in compliance
with Section 409A of the Code, if applicable) and to waive conditions or
restrictions on any Grants, to the extent it shall deem appropriate; and

(4)             generally to exercise such powers and to perform such acts as
are deemed necessary or expedient to promote the best interests of the Company
with respect to the Plan.



 

 

5.             PARTICIPATION.

(a)              Eligibility. Only Eligible Persons shall be eligible to receive
Grants under the Plan.

(b)             Limitation of Ownership. No Grants shall be issued under the
Plan to any person who after such Grant would beneficially own more than 9.8% of
the outstanding shares of Common Stock of the Company, unless the foregoing
restriction is expressly and specifically waived by action of the independent
directors of the Board.

(c)              Stock Ownership. For purposes of Section 5(b) above, in
determining stock ownership a Grantee shall be considered as owning the stock
owned, directly or indirectly, by or for his brothers, sisters, spouses,
ancestors and lineal descendants. Stock owned, directly or indirectly, by or for
a corporation, partnership, estate or trust shall be considered as being owned
proportionately by or for its stockholders, partners or beneficiaries. Stock
with respect to which any person holds an Option shall be considered to be owned
by such person.

(d)             Outstanding Stock. For purposes of Section 5(b) above,
“outstanding shares” shall include all stock actually issued and outstanding
immediately after the issue of the Grant to the Grantee. With respect to the
stock ownership of any Grantee, “outstanding shares” shall include shares
authorized for issue under outstanding Options held by such Grantee, but not
options held by any other person.

6.             STOCK.

(a)              Subject to adjustments pursuant to Section 15, the aggregate
number of Fungible Units which may be subject to Grants made under the Plan
shall equal 22,500,000 (the “Fungible Unit Limit”). In accordance with the
Fungible Unit weighting mechanisms described in Sections 6(a)(i) - (ii) below
for different Grant types, (x) a maximum of 3,600,000 Shares may be issued
pursuant to Awards under the Plan if all such Grants made under the Plan are
granted as Full Value Awards and (y) a maximum of 22,500,000 Shares may be
issued pursuant to Grants under the Plan if all such Grants made under the Plan
are granted as Options ((x) and (y), collectively, the “Share Limit”). The Share
Limit with respect to Grants made shall range from 3,600,000 Shares to
22,500,000 Shares (but in no event more than 22,500,000 Shares) depending on the
types of Grants actually granted under the Plan. The maximum aggregate number of
Shares that may be issued under the Plan following the Restatement Date pursuant
to the exercise of Incentive Stock Options shall not exceed 22,500,000 Shares
(or such lesser number as may be available under the Share Limit). Shares
subject to Grants made shall be counted as follows:

(i)               Awards of Options or other Grants that do not constitute Full
Value Awards shall be counted against the Fungible Unit Limit as one Fungible
Unit for every one (1) Share subject to such Option; and

(ii)             Full Value Awards shall be counted against the Fungible Unit
Limit as 6.25 Fungible Units for every one Share subject to such Full Value
Award.

(b)             Notwithstanding the first sentence of this Section 6, (i) Shares
that have been granted as Restricted Stock or that have been reserved for
distribution in payment for Options or Phantom Shares but are later cancelled,
forfeited, terminated, settled in cash or otherwise settled without delivery to
the Grantee of the full number of Shares to which the Grant related or for any
other reason are not payable under the Plan; and (ii) Shares as to which an
Option is granted under the Plan that remains unexercised at the expiration,
forfeiture or other termination of such Option, may be the subject of the issue
of further Grants; provided, however, that such Shares shall not become
available for issuance hereunder if either: the applicable Shares are withheld
or surrendered following termination of the Plan or at the time the applicable
Shares are withheld or surrendered, it would constitute a material revision of
the Plan subject to stockholder approval under any then-applicable rules of the
national securities exchange on which the Shares are listed. Shares that have
been (A) tendered as payment for the exercise of Options, (B) withheld to cover
applicable taxes or (C) repurchased by the Company using the proceeds from the
exercise of an Option shall not again be available for issuance hereunder.
Shares shall be deemed to be used in settlement of a Full Value Award whether or
not they are actually delivered or the Fair Market Value of such Shares is paid
in cash. If any Shares subject to a Grant are forfeited or expire or such Grant
is settled for cash (in whole or in part), the Shares subject to such Grant
shall, to the extent of such forfeiture, expiration or cash settlement, again be
available for future Grants under the Plan and shall be added back to the
Fungible Unit Limit (and correspondingly to the Share Limit) as the same number
of Shares as would be debited from the Fungible Unit

 

 

Limit (and correspondingly, the Share Limit) in respect of any such current
Grant (as may be adjusted in accordance with Section 15 hereof). If any Shares
subject to a Grant made before the Restatement Date are forfeited or expire or
such Grant is settled for cash (in whole or in part), in any case following the
Restatement Date, the Shares subject to such Grant shall, to the extent of such
forfeiture, expiration or cash settlement, again be available for future Grants
under the Plan and shall be added back to the Fungible Unit Limit (and
correspondingly to the Share Limit) as the same number of Shares as would be
debited from the Fungible Unit Limit (and correspondingly, the Share Limit) set
forth in the Plan in respect of any such current Grant (as may be adjusted in
accordance with Section 15 hereof). Shares of Common Stock issued hereunder may
consist, in whole or in part, of authorized and unissued shares, treasury shares
or previously issued Shares under the Plan. The certificates for Shares issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Award Agreement, or
as the Committee may otherwise deem appropriate. Shares subject to DERs, other
than DERs based directly on the dividends payable with respect to Shares subject
to Options or the dividends payable on a number of Shares corresponding to the
number of Phantom Shares awarded, shall be subject to the limitation of this
Section 6. Notwithstanding the limitations above in this Section 6, there shall
be no limit on the number of Phantom Shares or DERs to the extent they are paid
out in cash that may be granted under the Plan. If any Phantom Shares or DERs
are paid out in cash, the underlying Shares may again be made the subject of
Grants under the Plan, notwithstanding the first sentence of this Section 6.

(c)              Notwithstanding any provision to the contrary in the Plan, the
sum of any cash compensation and the grant date fair value (determined as of the
date of the grant under Financial Accounting Standards Board Accounting
Standards Codification Topic 718, or any successor thereto) of all Grants made
under the Plan to a Non-Employee Director during any calendar year shall not
exceed $500,000 (the “Director Limit”).

7.             TERMS AND CONDITIONS OF OPTIONS.

(a)              Each Award Agreement with an Eligible Person shall state the
Exercise Price. The Exercise Price for any Option shall not be less than the
Fair Market Value on the date of Grant. All Options granted under the Plan shall
be Nonqualified Stock Options unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option.

(b)             Medium and Time of Payment. Except as may otherwise be provided
below, the Purchase Price for each Option granted to an Eligible Person shall be
payable in full in United States dollars upon the exercise of the Option. In the
event the Company determines that it is required to withhold taxes as a result
of the exercise of an Option, as a condition to the exercise thereof, an
Employee may be required to make arrangements satisfactory to the Company to
enable it to satisfy such withholding requirements in accordance with Section
21. If the applicable Award Agreement so provides, or the Committee otherwise so
permits, the Purchase Price may be paid in one or a combination of the
following:

(i)               by a certified or bank cashier’s check;

(ii)             by the surrender of shares of Common Stock in good form for
transfer, owned by the person exercising the Option and having a Fair Market
Value on the date of exercise equal to the Purchase Price, or in any combination
of cash and shares of Common Stock, as long as the sum of the cash so paid and
the Fair Market Value of the shares of Common Stock so surrendered equals the
Purchase Price;

(iii)           by reduction of the Shares issuable upon exercise of the Option
under a “net exercise” procedure effected by withholding the minimum number of
Shares otherwise issuable in respect of an Option that is needed to pay the
Exercise Price;

(iv)            by cancellation of indebtedness owed by the Company to the
Grantee;

(v)             subject to Section 17(e), by a loan or extension of credit from
the Company evidenced by a full recourse promissory note executed by the
Grantee. The interest rate and other terms and conditions of such note shall be
determined by the Committee (in which case the Committee may require that the
Grantee pledge his or her Shares to the Company for the purpose of securing the
payment of such note, and in no event shall the stock certificate(s)
representing such Shares be released to the Grantee until such note shall have
been paid in full); or

(vi)            by any combination of such methods of payment or any other
method acceptable to the Committee in its discretion.



 

 

Except in the case of Options exercised by certified or bank cashier’s check,
the Committee may impose such limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option. Any fractional
shares of Common Stock resulting from a Grantee’s election that are accepted by
the Company shall, in the discretion of the Committee, be paid in cash.

(c)              Term and Nontransferability of Grants and Options.

(i)               Each Option under this Section 7 shall state the time or times
which all or part thereof becomes exercisable, subject to the restrictions set
forth in clauses (ii) through (v) below.

(ii)             No Option shall be exercisable except by the Grantee or a
transferee permitted hereunder. No Option shall be exercisable following the
tenth anniversary of the date of grant of the Option.

(iii)           No Option or other Grant shall be assignable or transferable,
except by will or the laws of descent and distribution of the state wherein the
Grantee is domiciled at the time of his death.

(iv)            No Option shall be exercisable until such time as set forth in
the applicable Award Agreement (but in no event after the expiration of such
Grant).

(v)             The Committee may not extend or renew any Option granted to any
Eligible Person. Furthermore, the Committee may only modify an Option in
connection with a Change in Control and only if such modification shall satisfy
any and all applicable requirements of Rule 16b-3 under the Exchange Act and
Section 409A of the Code, to the extent applicable. The foregoing
notwithstanding, no modification of an Option shall, without the consent of the
Optionee, alter or impair any rights or obligations under any Option previously
granted.

(d)             Termination of Service, other than by Death, Retirement or
Disability. Unless otherwise provided in the applicable Award Agreement, upon
any Termination of Service for any reason other than his or her death,
Retirement or Disability, an Optionee shall have the right, subject to the
restrictions of Section 4(c) above, to exercise his or her Option at any time
within three months after Termination of Service, but only to the extent that,
at the date of Termination of Service, the Optionee’s right to exercise such
Option had accrued pursuant to the terms of the applicable Award Agreement and
had not previously been exercised; provided, however, that, unless otherwise
provided in the applicable Award Agreement, if there occurs a Termination of
Service by a Participating Company for Cause or a Termination of Service by the
Optionee (other than on account of death, Retirement or Disability), any Option
not exercised in full prior to such termination shall be cancelled.

(e)              Death of Optionee. Unless otherwise provided in the applicable
Award Agreement, if the Optionee of an Option dies while an Eligible Person or
within three months after any Termination of Service other than for Cause or a
Termination of Service by the Optionee (other than on account of death,
Retirement or Disability), and has not fully exercised the Option, then the
Option may be exercised in full, subject to the restrictions of Section 4(c)
above, at any time within 12 months after the Optionee’s death, by the Successor
of the Optionee, but only to the extent that, at the date of death, the
Optionee’s right to exercise such Option had accrued and had not been forfeited
pursuant to the terms of the Award Agreement and had not previously been
exercised.

(f)              Disability or Retirement of Optionee. Unless otherwise provided
in the Award Agreement, upon any Termination of Service for reason of his or her
Disability or Retirement, an Optionee shall have the right, subject to the
restrictions of Section 4(c) above, to exercise the Option at any time within 12
months after Termination of Service, but only to the extent that, at the date of
Termination of Service, the Optionee’s right to exercise such Option had accrued
pursuant to the terms of the applicable Award Agreement and had not previously
been exercised.

(g)              Rights as a Stockholder. An Optionee, a Successor of the
Optionee, or the holder of a DER shall have no rights as a stockholder with
respect to any Shares covered by his or her Grant until, in the case of an
Optionee, the date of the issuance of a stock certificate for such Shares. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such stock certificate is issued, except as
provided in Section 15.



 

 

(h)             Stock Appreciation Rights. The Committee, in its discretion, may
(taking into account, without limitation, the application of Section 409A of the
Code, as the Committee may deem appropriate), also permit the Optionee to elect
to exercise an Option by receiving Shares, cash or a combination thereof, in the
discretion of the Committee and as may be set forth in the applicable Award
Agreement, with an aggregate Fair Market Value (or, to the extent of payment in
cash, in an amount) equal to the excess of the Fair Market Value of the Shares
with respect to which the Option is being exercised over the aggregate Purchase
Price, as determined as of the day the Option is exercised. No Option that is
exercised as a stock appreciation right hereunder shall be exercisable following
the tenth anniversary of the date of grant of the Option.

(i)               Deferral. The Committee may establish a program (taking into
account, without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate) under which Optionees will have Phantom Shares
subject to Section 10 credited upon their exercise of Options, rather than
receiving Shares at that time.

(j)               Other Provisions. The Award Agreement authorized under the
Plan may contain such other provisions not inconsistent with the terms of the
Plan (including, without limitation, restrictions upon the exercise of the
Option) as the Committee shall deem advisable.

8.             SPECIAL RULES FOR INCENTIVE STOCK OPTIONS.

(a)              In the case of Incentive Stock Options granted hereunder, the
aggregate Fair Market Value (determined as of the date of the Grant thereof) of
the Shares with respect to which Incentive Stock Options become exercisable by
any Optionee for the first time during any calendar year (under the Plan and all
other plans) required to be taken into account under Section 422(d) of the Code
shall not exceed $100,000.

(b)             In the case of an individual described in Section 422(b)(6) of
the Code (relating to certain 10% owners), the Exercise Price with respect to an
Incentive Stock Option shall not be less than 110% of the Fair Market Value of a
Share on the day the Option is granted and the term of an Incentive Stock Option
shall be no more than five years from the date of grant.

(c)              If Shares acquired upon exercise of an Incentive Stock Option
are disposed of in a disqualifying disposition within the meaning of Section 422
of the Code by an Optionee prior to the expiration of either two years from the
date of grant of such Option or one year from the transfer of Shares to the
Optionee pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Optionee shall
notify the Company in writing as soon as practicable thereafter of the date and
terms of such disposition and, if the Company thereupon has a tax-withholding
obligation, shall pay to the Company an amount equal to any withholding tax the
Company is required to pay as a result of the disqualifying disposition.

9.             PROVISIONS APPLICABLE TO RESTRICTED STOCK.

(a)              Vesting Periods. In connection with the grant of Restricted
Stock, whether or not Performance Goals apply thereto, the Committee shall
establish one or more vesting periods with respect to the shares of Restricted
Stock granted, the length of which shall be determined in the discretion of the
Committee and set forth in the applicable Award Agreement. Subject to the
provisions of this Section 9, the applicable Award Agreement and the other
provisions of the Plan, restrictions on Restricted Stock shall lapse if the
Grantee satisfies all applicable employment or other service requirements
through the end of the applicable vesting period.

(b)             Grant of Restricted Stock. Subject to the other terms of the
Plan, the Committee may, in its discretion as reflected by the terms of the
applicable Award Agreement: (i) authorize the granting of Restricted Stock to
Eligible Persons; (ii) provide a specified purchase price for the Restricted
Stock (whether or not the payment of a purchase price is required by any state
law applicable to the Company); (iii) determine the restrictions applicable to
Restricted Stock and (iv) determine or impose other conditions to the grant of
Restricted Stock under the Plan as it may deem appropriate.

(c)              Certificates.

(i)               Each Grantee of Restricted Stock may be issued a stock
certificate in respect of Shares of Restricted Stock awarded under the Plan. Any
such certificate shall be registered in the name of the Grantee. Without
limiting the generality of Section 6, in addition to any legend that might
otherwise be required by the Board or the Company’s charter, bylaws or other
applicable documents, the certificates for Shares of Restricted Stock issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the applicable Award
Agreement, or as the Committee may otherwise deem appropriate, and, without
limiting the generality of the foregoing, shall bear a legend referring to the
terms, conditions, and restrictions applicable to such Grant, substantially in
the following form:



 

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
RETAIL OPPORTUNITIES INVESTMENT CORP. AMENDED AND RESTATED 2009 EQUITY INCENTIVE
PLAN, AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
RETAIL OPPORTUNITIES INVESTMENT CORP. COPIES OF SUCH PLAN AND AWARD AGREEMENT
ARE ON FILE IN THE OFFICES OF RETAIL OPPORTUNITIES INVESTMENT CORP. AT 11250 El
Camino Real, Suite 200, San Diego, California 92130.

(ii)             The Committee may require that any stock certificates
evidencing such Shares be held in custody by the Company until the restrictions
hereunder shall have lapsed and that, as a condition of any grant of Restricted
Stock, the Grantee shall have delivered a stock power, endorsed in blank,
relating to the stock covered by such Grant. If and when such restrictions so
lapse, the stock certificates shall be delivered by the Company to the Grantee
or his or her designee as provided in Section 9(d).

(d)             Restrictions and Conditions. Unless otherwise provided by the
Committee in an Award Agreement, the Shares of Restricted Stock awarded pursuant
to the Plan shall be subject to the following restrictions and conditions:

(i)               Subject to the provisions of the Plan and the applicable Award
Agreement, during a period commencing with the date of such Grant and ending on
the date the period of forfeiture with respect to such Shares lapses, the
Grantee shall not be permitted voluntarily or involuntarily to sell, transfer,
pledge, anticipate, alienate, encumber or assign Shares of Restricted Stock
awarded under the Plan (or have such Shares attached or garnished). Subject to
the provisions of the applicable Award Agreement and clauses (iii) and (iv)
below, the period of forfeiture with respect to Shares granted hereunder shall
lapse as provided in the applicable Award Agreement. Notwithstanding the
foregoing, unless otherwise expressly provided by the Committee, the period of
forfeiture with respect to such Shares shall only lapse as to whole Shares.

(ii)             Except as provided in the foregoing clause (i), or in Section
15, the Grantee shall have, in respect of the Shares of Restricted Stock, all of
the rights of a stockholder of the Company, including the right to vote the
Shares and receive dividends. Certificates for Shares (not subject to
restrictions hereunder) shall be delivered to the Grantee or his or her designee
(or where permitted, transferee) promptly after, and only after, the period of
forfeiture shall lapse without forfeiture in respect of such Shares of
Restricted Stock.

(iii)           Termination of Service, Except by Death, Retirement or
Disability. Unless otherwise provided in the applicable Award Agreement, and
subject to clause (iv) below, if the Grantee has a Termination of Service for
Cause or by the Grantee for any reason other than his or her death, Retirement
or Disability, during the applicable period of forfeiture, then (A) all
Restricted Stock still subject to restriction shall thereupon, and with no
further action, be forfeited by the Grantee, and (B) the Company shall pay to
the Grantee as soon as practicable (and in no event more than 30 days) after
such termination an amount equal to the lesser of (x) the amount paid by the
Grantee for such forfeited Restricted Stock as contemplated by Section 9(b), and
(y) the Fair Market Value on the date of termination of the forfeited Restricted
Stock.

(iv)            Death, Disability or Retirement of Grantee. Unless otherwise
provided in the applicable Award Agreement, in the event the Grantee has a
Termination of Service on account of his or her death, Disability or Retirement,
or the Grantee has a Termination of Service by the Company for any reason other
than Cause, during the applicable period of forfeiture, then restrictions under
the Plan will immediately lapse on all Restricted Stock granted to the
applicable Grantee.

10.          PROVISIONS APPLICABLE TO PHANTOM SHARES.

(a)              Grant of Phantom Shares. Subject to the other terms of the
Plan, the Committee shall, in its discretion as reflected by the terms of the
applicable Award Agreement: (i) authorize the Granting of Phantom Shares to
Eligible Persons and (ii) determine or impose other conditions to the grant of
Phantom Shares under the Plan as it may deem appropriate.

(b)             Term. The Committee may provide in an Award Agreement that any
particular Phantom Share shall expire at the end of a specified term.

(c)              Vesting.



 

 

(i)               Subject to the provisions of the applicable Award Agreement
and Section 10(c)(ii), Phantom Shares shall vest as provided in the applicable
Award Agreement.

(ii)             Unless otherwise determined by the Committee in an applicable
Award Agreement, the Phantom Shares granted pursuant to the Plan shall be
subject to the following vesting conditions:

(1)             Termination of Service for Cause. Unless otherwise provided in
the applicable Award Agreement and subject to clause (2) below, if the Grantee
has a Termination of Service for Cause, all of the Grantee’s Phantom Shares
(whether or not such Phantom Shares are otherwise vested) shall thereupon, and
with no further action, be forfeited by the Grantee and cease to be outstanding,
and no payments shall be made with respect to such forfeited Phantom Shares.

(2)             Termination of Service for Death, Disability or Retirement of
Grantee or by the Company for Any Reason Other than Cause. Unless otherwise
provided in the applicable Award Agreement, in the event the Grantee has a
Termination of Service on account of his or her death, Disability or Retirement,
or the Grantee has a Termination of Service by the Company for any reason other
than Cause, all outstanding Phantom Shares granted to such Grantee shall become
immediately vested.

(3)             Except as contemplated above, in the event that a Grantee has a
Termination of Service, any and all of the Grantee’s Phantom Shares which have
not vested prior to or as of such termination shall thereupon, and with no
further action, be forfeited and cease to be outstanding, and the Grantee’s
vested Phantom Shares shall be settled as set forth in Section 10(d).

(d)             Settlement of Phantom Shares.

(i)               Except as otherwise provided by the Committee, each vested and
outstanding Phantom Share shall be settled by the transfer to the Grantee of one
Share; provided, however, that, the Committee at the time of grant (or, in the
appropriate case, as determined by the Committee, thereafter) may provide that a
Phantom Share may be settled (A) in cash at the applicable Phantom Share Value,
(B) in cash or by transfer of Shares as elected by the Grantee in accordance
with procedures established by the Committee or (C) in cash or by transfer of
Shares as elected by the Company.

(ii)             Each Phantom Share shall be settled with a single-sum payment
by the Company; provided, however, that, with respect to Phantom Shares of a
Grantee which have a common Settlement Date (as defined below), the Committee
may permit the Grantee to elect in accordance with procedures established by the
Committee (taking into account, without limitation, Section 409A of the Code, as
the Committee may deem appropriate) to receive installment payments over a
period not to exceed 10 years.

(iii)           (1) The settlement date with respect to a Grantee is the first
day of the month to follow the Grantee’s Termination of Service (“Settlement
Date”); provided, however, that a Grantee may elect, in accordance with
procedures to be adopted by the Committee, that such Settlement Date will be
deferred as elected by the Grantee to a time permitted by the Committee under
procedures to be established by the Committee. Unless otherwise determined by
the Committee, elections under this Section 10(d)(iii)(1) must be made at least
six months before, and in the year prior to the year in which, the Settlement
Date would occur in the absence of such election.

(2)             Notwithstanding Section 10(d)(iii)(1), the Committee may provide
that distributions of Phantom Shares can be elected at any time in those cases
in which the Phantom Share Value is determined by reference to Fair Market Value
to the extent in excess of a base value, rather than by reference to unreduced
Fair Market Value, so long as such Phantom Shares constitute “exempt stock
rights” under Section 409A of the Code.

(3)             Notwithstanding the foregoing, the Settlement Date, if not
earlier pursuant to this Section 10(d)(iii), is the date of the Grantee’s death.

(iv)            Notwithstanding any other provision of the Plan (taking into
account, without limitation, Section 409A of the Code, as the Committee may deem
appropriate), a Grantee may receive any amounts to be paid in installments as
provided in Section 10(d)(ii) or deferred by the Grantee as provided in Section
10(d)(iii) in the event of an “Unforeseeable Emergency.” For these purposes, an
“Unforeseeable Emergency,” as determined by the Committee (taking into account,
without limitation, Section 409A of the Code, as the Committee may deem
appropriate) in its sole discretion, is a severe financial hardship to the
Grantee resulting from a sudden and unexpected illness or accident of the
Grantee or “dependent,” as defined in Section 152(a) of the Code, of the
Grantee, loss of the Grantee’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Grantee. The circumstances that will constitute an
Unforeseeable Emergency will depend upon the facts of each case, but, in any
case, payment may not be made to the extent that such hardship is or may be
relieved:



 

 

(1)             through reimbursement or compensation by insurance or otherwise;

(2)             by liquidation of the Grantee’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or

(3)             by future cessation of the making of additional deferrals under
Section 10(d)(ii) and (iii).

Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency.
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.

(v)             To the extent provided in an Award Agreement, the holder of
Phantom Shares shall be entitled to be credited with DERs, as described in
Section 11, below.

(e)              Other Phantom Share Provisions.

(i)               Rights to payments with respect to Phantom Shares granted
under the Plan shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment, levy,
execution, or other legal or equitable process, either voluntary or involuntary;
and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish, or levy or execute on any right to payments or
other benefits payable hereunder, shall be void.

(ii)             A Grantee may designate in writing, on forms to be prescribed
by the Committee, a beneficiary or beneficiaries to receive any payments payable
after his or her death and may amend or revoke such designation at any time. If
no beneficiary designation is in effect at the time of a Grantee’s death,
payments hereunder shall be made to the Grantee’s estate. If a Grantee with a
vested Phantom Share dies, such Phantom Share shall be settled and the Phantom
Share Value in respect of such Phantom Shares paid, and any payments deferred
pursuant to an election under Section 10(d)(iii) shall be accelerated and paid,
as soon as practicable (but no later than 60 days) after the date of death to
such Grantee’s beneficiary or estate, as applicable.

(iii)           The Committee may (taking into account, without limitation,
Section 409A of the Code, as the Committee may deem appropriate) establish a
program under which distributions with respect to Phantom Shares may be deferred
for periods in addition to those otherwise contemplated by the foregoing
provisions of this Section 10. Such program may include, without limitation,
provisions for the crediting of earnings and losses on unpaid amounts and, if
permitted by the Committee, provisions under which Grantees may select from
among hypothetical investment alternatives for such deferred amounts in
accordance with procedures established by the Committee.

(iv)            Notwithstanding any other provision of this Section 10, any
fractional Phantom Share will be paid out in cash at the Phantom Share Value as
of the Settlement Date.

(v)             No Phantom Share shall give any Grantee any rights with respect
to Shares or any ownership interest in the Company. Except as may be provided in
accordance with Section 11, no provision of the Plan shall be interpreted to
confer upon any Grantee of a Phantom Share any voting, dividend or derivative or
other similar rights with respect to any Phantom Share.

(f)              Claims Procedures.

(i)               The Grantee, or his beneficiary hereunder or authorized
representative, may file a claim for payments with respect to Phantom Shares
under the Plan by written communication to the Committee or its designee. A
claim is not considered filed until such communication is actually received.
Within 90 days (or, if special circumstances require an extension of time for
processing, 180 days, in which case notice of such special circumstances should
be provided within the initial 90-day period) after the filing of the claim, the
Committee will either:

(1)             approve the claim and take appropriate steps for satisfaction of
the claim; or



 

 

(2)             if the claim is wholly or partially denied, advise the claimant
of such denial by furnishing to him or her a written notice of such denial
setting forth: (A) the specific reason or reasons for the denial; (B) specific
reference to pertinent provisions of the Plan on which the denial is based and,
if the denial is based in whole or in part on any rule of construction or
interpretation adopted by the Committee, a reference to such rule, a copy of
which shall be provided to the claimant; (C) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of the reasons why such material or information is necessary; and
(D) a reference to this Section 10(f) as the provision setting forth the claims
procedure under the Plan.

(ii)             The claimant may request a review of any denial of his or her
claim by written application to the Committee within 60 days after receipt of
the notice of denial of such claim. Within 60 days (or, if special circumstances
require an extension of time for processing, 120 days, in which case notice of
such special circumstances should be provided within the initial 60-day period)
after receipt of written application for review, the Committee will provide the
claimant with its decision in writing, including, if the claimant’s claim is not
approved, specific reasons for the decision and specific references to the Plan
provisions on which the decision is based.

11.          PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.

(a)              Grant of DERs. Subject to the other terms of the Plan, the
Committee shall, in its discretion as reflected by the terms of the Award
Agreements, authorize the granting of DERs to Eligible Persons based on the
dividends declared on Common Stock, to be credited as of the dividend payment
dates, during the period between the date a Grant that is a Full Value Award is
issued, and the date such Grant vests or expires, as determined by the
Committee. Such DERs shall be converted to cash or additional Shares by such
formula and at such time and subject to such limitation as may be determined by
the Committee. No DERs or dividends shall be earned, accrued or paid in respect
of Options, or stock appreciation rights that are described in Section 7(h),
that have not been exercised. If a DER is granted in respect of another Grant
hereunder, then, unless otherwise stated in the Award Agreement, or, in the
appropriate case, as determined by the Committee, in no event shall the DER be
in effect for a period beyond the time during which the applicable related
portion of the underlying Grant has been settled, or has expired, been forfeited
or otherwise lapsed, as applicable.

(b)             Certain Terms.

(i)               The term of a DER shall be set by the Committee in its
discretion.

(ii)             Payment of the amount determined in accordance with Section
11(a) shall be in cash, in Common Stock or a combination of both, as determined
by the Committee at the time of grant.

(c)              Other Types of DERs. The Committee may establish a program
under which DERs of a type whether or not described in the foregoing provisions
of this Section 11 may be granted to Eligible Persons. For example, without
limitation, the Committee may grant a DER with respect to a Phantom Share, which
right would consist of the right (subject to Section 11(d)) to receive a cash
payment in an amount equal to the dividend distributions paid on a Share from
time to time.

(d)             Deferral.

(i)               The Committee may (taking into account, without limitation,
Section 409A of the Code, as the Committee may deem appropriate) establish a
program under which Grantees (i) will have Phantom Shares credited, subject to
the terms of Sections 10(d) and 10(e) as though directly applicable with respect
thereto, upon the granting of DERs, or (ii) will have payments with respect to
DERs deferred.

(ii)             The Committee may establish a program under which distributions
with respect to DERs may be deferred. Such program may include, without
limitation, provisions for the crediting of earnings and losses on unpaid
amounts, and, if permitted by the Committee, provisions under which Grantees may
select from among hypothetical investment alternatives for such deferred amounts
in accordance with procedures established by the Committee.



 

 

12.          OTHER EQUITY-BASED AWARDS. The Board shall have the right to grant
other awards based upon the Common Stock having such terms and conditions as the
Board may determine, including without limitation, the grant of shares based
upon certain conditions, the grant of securities convertible into Common Stock,
including the grant of Long Term Incentive Units in any Subsidiary, operating
partnership or other entity. Long Term Incentive Units may include “appreciation
only” Long Term Incentive Units that include a right to settlement in cash or
conversion into other property, in each case in an amount equal to the
appreciation in value that has accreted with respect to the underlying Long Term
Incentive Unit following the date on which the Long Term Incentive Unit was
granted.

13.          PERFORMANCE GOALS. The Committee may, in its discretion
(i) establish one or more performance goals (“Performance Goals”) as a
precondition to the issue of Grants, and (ii) provide, in connection with the
establishment of the Performance Goals, for predetermined Grants to those
Grantees (who continue to meet all applicable eligibility requirements) with
respect to whom the applicable Performance Goals are satisfied. The Performance
Goals shall be based upon the criteria set forth in Exhibit A hereto which is
hereby incorporated herein by reference as though set forth in full.

14.          TERM OF PLAN. Grants may be granted pursuant to the Plan until the
expiration of 10 years from the Restatement Date of the Plan.

15.          RECAPITALIZATION AND CHANGES OF CONTROL.

(a)              Subject to any required action by stockholders and to the
specific provisions of Section 16, if (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or a transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization or other similar change in the capital structure of the
Company, or any distribution to holders of Common Stock other than cash
dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Committee necessitates action by way of adjusting the terms of
the outstanding Grants, then:

(i)               the maximum aggregate number of Shares which may be made
subject to Options and DERs under the Plan, the maximum aggregate number and
kind of Shares of Restricted Stock that may be granted under the Plan, the
maximum aggregate number of Phantom Shares and other Grants which may be granted
under the Plan may be appropriately adjusted by the Committee in its discretion;
and

(ii)             the Committee shall take any such action as in its discretion
shall be necessary to maintain each Grantees’ rights hereunder (including under
their applicable Award Agreements) so that they are, in their respective
Options, Phantom Shares and DERs (and, as appropriate, other Grants under
Section 12), substantially proportionate to the rights existing in such Options,
Phantom Shares and DERs (and other Grants under Section 12) prior to such event,
including, without limitation, adjustments in (A) the number of Options, Phantom
Shares and DERs (and other Grants under Section 12) granted, (B) the number and
kind of shares or other property to be distributed in respect of Options,
Phantom Shares and DERs (and other Grants under Section 12), as applicable, (C)
the Exercise Price, Purchase Price and Phantom Share Value, and (D)
performance-based criteria established in connection with Grants; provided that,
in the discretion of the Committee, the foregoing clause (D) may also be applied
in the case of any event relating to a Subsidiary if the event would have been
covered under this Section 15(a) had the event related to the Company.

Notwithstanding the foregoing, in the case of any “equity restructuring” (within
the meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto)), the Committee
shall make an equitable or proportionate adjustment to outstanding Grants to
reflect such equity restructuring.

To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Grants, the number of Shares (or units) available under Section 6
above shall be increased or decreased, as the case may be, proportionately.

(b)             Any Shares or other securities distributed to a Grantee with
respect to Restricted Stock or otherwise issued in substitution of Restricted
Stock pursuant to this Section 15 shall be subject to the applicable
restrictions and requirements imposed by Section 9, including depositing the
certificates therefor with the Company together with a stock power and bearing a
legend as provided in Section 9(c)(i).



 

 

(c)              If the Company shall be consolidated or merged with another
corporation or other entity, each Grantee who has received Restricted Stock that
is then subject to restrictions imposed by Section 9(d) may be required to
deposit with the successor corporation the certificates for the stock or
securities or the other property that the Grantee is entitled to receive by
reason of ownership of Restricted Stock in a manner consistent with Section
9(c)(ii), and such stock, securities or other property shall become subject to
the restrictions and requirements imposed by Section 9(d), and the certificates
therefor or other evidence thereof shall bear a legend similar in form and
substance to the legend set forth in Section 9(c)(i).

(d)             The judgment of the Committee with respect to any matter
referred to in this Section 15 shall be conclusive and binding upon each Grantee
without the need for any amendment to the Plan.

(e)              To the extent that the foregoing adjustment related to
securities of the Company, such adjustments shall be made by the Committee,
whose determination shall be conclusive and binding on all persons.

(f)              Except as expressly provided in this Section 15, a Grantee
shall have no rights by reason of subdivision or consolidation of shares of
stock of any class, the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger or consolidation or spin-off of assets or stock
of another corporation, and any issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Shares subject to a Grant or the Exercise Price of Shares subject to
an Option.

(g)              Grants made pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business assets.

(h)             Upon the occurrence of a Change of Control:

(i)               The Committee as constituted immediately before the Change of
Control may make such adjustments as it, in its discretion, determines are
necessary or appropriate in light of the Change of Control (including, without
limitation, the substitution of stock other than stock of the Company as the
stock optioned hereunder, and the acceleration of the exercisability of the
Options, cancellation of any Options or stock appreciation rights in return for
payment equal to the Fair Market Value of Shares subject to an Option or stock
appreciation right as of the date of the Change of Control less the exercise
price applicable thereto (which amount may be zero) and settling of each Phantom
Share or, as applicable, other Grant under Section 12), provided that the
Committee determines that such adjustments do not have a substantial adverse
economic impact on the Grantee as determined at the time of the adjustments.

(ii)             Except as otherwise provided in an applicable Award Agreement,
all restrictions and conditions on each DER shall automatically lapse and all
Grants under the Plan shall be deemed fully vested.

(iii)           Notwithstanding the provisions of Section 10, the Settlement
Date for Phantom Shares shall be the date of such Change of Control and all
amounts due with respect to Phantom Shares to a Grantee hereunder shall be paid
as soon as practicable (but in no event more than 30 days) after such Change of
Control, unless such Grantee elects otherwise in accordance with procedures
established by the Committee.

16.          EFFECT OF CERTAIN TRANSACTIONS. In the case of (i) the dissolution
or liquidation of the Company, (ii) a merger, consolidation, reorganization or
other business combination in which the Company is acquired by another entity or
in which the Company is not the surviving entity, or (iii) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company, the Plan and the Grants issued hereunder shall
terminate upon the effectiveness of any such transaction or event, unless
provision is made in connection with such transaction for the assumption of
Grants theretofore granted, or the substitution for such Grants of new Grants,
by the successor entity or parent thereof, with appropriate adjustment as to the
number and kind of shares and the per share exercise prices, as provided in
Section 15. In the event of such termination, all outstanding Options and Grants
shall be exercisable in full for at least fifteen days prior to the date of such
termination whether or not otherwise exercisable during such period.

17.          SECURITIES LAW REQUIREMENTS.

(a)              Legality of Issuance. The issuance of any Shares pursuant to
Grants under the Plan and the issuance of any Grant shall be contingent upon the
following:

(i)               the obligation of the Company to sell Shares with respect to
Grants issued under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee;



 

 

(ii)             the Committee may make such changes to the Plan as may be
necessary or appropriate to comply with the rules and regulations of any
government authority or to obtain tax benefits applicable to stock options; and

(iii)           each grant of Options, Restricted Stock, Phantom Shares (or
issuance of Shares in respect thereof) or DERs (or issuance of Shares in respect
thereof), or other Grant under Section 12 (or issuance of Shares in respect
thereof), is subject to the requirement that, if at any time the Committee
determines, in its discretion, that the listing, registration or qualification
of Shares issuable pursuant to the Plan is required by any securities exchange
or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of Options, Shares of Restricted Stock, Phantom
Shares, DERs, other Grants or other Shares, no payment shall be made, or Phantom
Shares or Shares issued or grant of Restricted Stock or other Grant made, in
whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions in a manner
acceptable to the Committee.

(b)             Restrictions on Transfer. Regardless of whether the offering and
sale of Shares under the Plan has been registered under the Act or has been
registered or qualified under the securities laws of any state, the Company may
impose restrictions on the sale, pledge or other transfer of such Shares
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Act, the
securities laws of any state or any other law. In the event that the sale of
Shares under the Plan is not registered under the Act but an exemption is
available which requires an investment representation or other representation,
each Grantee shall be required to represent that such Shares are being acquired
for investment, and not with a view to the sale or distribution thereof, and to
make such other representations as are deemed necessary or appropriate by the
Company and its counsel. Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 17 shall be
conclusive and binding on all persons. Without limiting the generality of
Section 6, stock certificates evidencing Shares acquired under the Plan pursuant
to an unregistered transaction shall bear a restrictive legend, substantially in
the following form, and such other restrictive legends as are required or deemed
advisable under the provisions of any applicable law:

“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR IN THE OPINION OF COUNSEL FOR THE ISSUER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”

(c)              Registration or Qualification of Securities. The Company may,
but shall not be obligated to, register or qualify the issuance of Grants and/or
the sale of Shares under the Act or any other applicable law. The Company shall
not be obligated to take any affirmative action in order to cause the issuance
of Grants or the sale of Shares under the Plan to comply with any law.

(d)             Exchange of Certificates. If, in the opinion of the Company and
its counsel, any legend placed on a stock certificate representing Shares sold
under the Plan is no longer required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Shares but lacking such legend.

(e)              Certain Loans. Notwithstanding any other provision of the Plan,
the Company shall not be required to take or permit any action under the Plan or
any Award Agreement which, in the good-faith determination of the Company, would
result in a material risk of a violation by the Company of Section 13(k) of the
Exchange Act.

18.          COMPLIANCE WITH SECTION 409A OF THE CODE.

(a)              Any Award Agreement issued under the Plan that is subject to
Section 409A of the Code shall include such additional terms and conditions as
may be required to satisfy the requirements of Section 409A of the Code.



 

 

(b)             With respect to any Grant issued under the Plan that is subject
to Section 409A of the Code, and with respect to which a payment or distribution
is to be made upon a Termination of Service, if the Participant is determined by
the Company to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code and any of the Company’s stock (or the stock of a
controlled group affiliate thereof) is publicly traded on an established
securities market or otherwise, such payment or distribution may not be made
before the date which is six months after the date of Termination of Service (to
the extent required under Section 409A of the Code).

(c)              Notwithstanding any other provision of the Plan, the Board and
the Committee shall administer the Plan, and exercise authority and discretion
under the Plan, to satisfy the requirements of Section 409A of the Code or any
exemption thereto.

19.          AMENDMENT OF THE PLAN. The Board may from time to time, with
respect to any Shares at the time not subject to Grants, suspend or discontinue
the Plan or revise or amend it in any respect whatsoever. The Board may amend
the Plan as it shall deem advisable, except that no amendment may adversely
affect a Grantee with respect to Grants previously granted unless such
amendments are in connection with compliance with applicable laws; provided,
however, that the Board may not make any amendment in the Plan that would, if
such amendment were not approved by the holders of the Common Stock, cause the
Plan to fail to comply with any requirement of applicable law or regulation, or
of any applicable exchange or similar rule, unless and until the approval of the
holders of such Common Stock is obtained. Notwithstanding the foregoing, without
stockholder approval, except as otherwise permitted under Section 15 of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option; (ii) the Committee may not cancel any outstanding Option and replace it
with a new Option (with a lower Exercise Price) or other Grant or cash payment
that is greater than the intrinsic value (if any) of the cancelled Option; and
(iii) the Committee may not take any other action which is considered a
“repricing” for purposes of the stockholder approval rules of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or quoted.

20.          APPLICATION OF FUNDS. The proceeds received by the Company from the
sale of Common Stock pursuant to the exercise of an Option, the sale of
Restricted Stock or in connection with other Grants under the Plan will be used
for general corporate purposes.

21.          TAX WITHHOLDING. Each Grantee shall, no later than the date as of
which the value of any Grant first becomes includable in the gross income of the
Grantee for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Company regarding payment of any federal, state
or local taxes of any kind that are required by law to be withheld with respect
to such income. A Grantee may elect to have such tax withholding satisfied, in
whole or in part, by (i) authorizing the Company to withhold a number of Shares
to be issued pursuant to a Grant equal to the Fair Market Value as of the date
withholding is effected that would satisfy the withholding amount due, (ii)
transferring to the Company Shares owned by the Grantee with a Fair Market Value
equal to the amount of the required withholding tax, or (iii) in the case of a
Grantee who is an Employee of the Company at the time such withholding is
effected, by withholding from the Grantee’s cash compensation. Notwithstanding
anything contained in the Plan to the contrary, the Grantee’s satisfaction of
any tax-withholding requirements imposed by the Committee shall be a condition
precedent to the Company’s obligation as may otherwise be provided hereunder to
provide Shares to the Grantee, and the failure of the Grantee to satisfy such
requirements with respect to a Grant shall cause such Grant to be forfeited.

22.          NOTICES. All notices under the Plan shall be in writing, and if to
the Company, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally or mailed to the Grantee at the address appearing in the
records of the Participating Company. Such addresses may be changed at any time
by written notice to the other party given in accordance with this Section 22.

23.          RIGHTS TO EMPLOYMENT OR OTHER SERVICE. Nothing in the Plan or in
any Grant issued pursuant to the Plan shall confer on any individual any right
to continue in the employ or other service of the Participating Company (if
applicable) or interfere in any way with the right of the Participating Company
and its stockholders to terminate the individual’s employment or other service
at any time.

24.          EXCULPATION AND INDEMNIFICATION. To the maximum extent permitted by
law, the Company shall indemnify and hold harmless the members of the Board and
the members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the gross negligence, bad faith, willful misconduct or criminal
acts of such persons.



 

 

25.          NO FUND CREATED. Any and all payments hereunder to any Grantee
under the Plan shall be made from the general funds of the Company (or, if
applicable, a Participating Company), no special or separate fund shall be
established or other segregation of assets made to assure such payments, and the
Phantom Shares (including for purposes of this Section 25 any accounts
established to facilitate the implementation of Section 10(d)(iii)) and any
other similar devices issued hereunder to account for Plan obligations do not
constitute Common Stock and shall not be treated as (or as giving rise to)
property or as a trust fund of any kind; provided, however, that the Company (or
a Participating Company) may establish a mere bookkeeping reserve to meet its
obligations hereunder or a trust or other funding vehicle that would not cause
the Plan to be deemed to be funded for tax purposes or for purposes of Title I
of the Employee Retirement Income Security Act of 1974, as amended. The
obligations of the Company (or, if applicable, a Participating Company) under
the Plan are unsecured and constitute a mere promise by the Company (or, if
applicable, a Participating Company) to make benefit payments in the future and,
to the extent that any person acquires a right to receive payments under the
Plan from the Company (or, if applicable, a Participating Company), such right
shall be no greater than the right of a general unsecured creditor of the
Company (or, if applicable, a Participating Company). Without limiting the
foregoing, Phantom Shares and any other similar devices issued hereunder to
account for Plan obligations are solely a device for the measurement and
determination of the amounts to be paid to a Grantee under the Plan, and each
Grantee’s right in the Phantom Shares and any such other devices is limited to
the right to receive payment, if any, as may herein be provided.

26.          NO FIDUCIARY RELATIONSHIP. Nothing contained in the Plan (including
without limitation Section 10(e)(iii)), and no action taken pursuant to the
provisions of the Plan, shall create or shall be construed to create a trust of
any kind, or a fiduciary relationship between the Company, the Participating
Companies, or their officers or the Committee, on the one hand, and the Grantee,
the Company, the Participating Companies or any other person or entity, on the
other.

27.          CAPTIONS. The use of captions in the Plan is for convenience. The
captions are not intended to provide substantive rights.

28.          GOVERNING LAW. THE PLAN SHALL BE GOVERNED BY THE LAWS OF NEW YORK,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.

 

 

 

